Title: To Thomas Jefferson from Thomas Pinckney, 9 November 1792
From: Pinckney, Thomas
To: Jefferson, Thomas



Dear Sir
London 9th. November 1792

I avail myself of the present opportunity of forwarding to you the Gazettes &c up to the present date, they contain the transactions of an interesting and important period and I doubt not you will receive the same satisfaction I feel from the favorable turn affairs have lately taken in France. The outrages committed on the 10th. of August, but more particularly those of the 2d and 3d of September afflicted all the well wishers of that country, disgusted some and totally altered the sentiments of those who could not distinguish between the cause of freedom and the disorders attending the establishment of a particular revolution. The prospect however has much brightened within these few weeks. The exertions of the executive of the new Republic have been astonishing, their arms have been crowned with unparallelled success, discipline has been by severe examples enforced, the majority of the convention appear to be men of firmness determined to oppose a sanguinary faction; scarcely any body at present doubts the treachery of the late Court which gives a sanction to the revolution of the 10th. of August; unanimity on the great leading principles of government seems to pervade the great body of the people and if united at home France has nothing to fear from external attacks for the ultimate establishment of her liberty. The combination of crowned heads appears to have accelerated a crisis which seems rapidly approaching on the continent of Europe. We wait with impatience for the development of the mystery which surrounds the conduct of the King of Prussia, circumstances indicate that he is now persuaded of what I believe both his friends and ennemies foresaw when he entered this career; that he has been the dupe of Austria and Russia; for he has sacrificed his treasure his army and his reputation in consequence of their intrigues.
Mr. Short who had the principal agency in the business will undoubtedly have informed you of the epistolary consultation between himself, Mr. Morris and me on the subject of Monsr. de la Fayette: it will therefore only be necessary for me to add, that the fullest conviction that a public and unauthorized application by us in his behalf, would commit and might possibly embroil our Country, without rendering him any service, prevented me from strongly urging a public interference in behalf of a man to whom we owe so much.
I am at length on the point of putting in train a business the delay of which has given me much uneasiness, but which the secrecy so essential to its success has prevented from being in greater forwardness.
I have yet received no final answer from lord Grenville to the case of  Mr. Philip Wilson or to that of Captn. Standfast Smith with which last the business of impressment is in some measure connected, tho’ I omit no proper opportunity of urging a decision. With the utmost respect & sincere esteem I remain Dear Sir Your most faithful & obedient Servant.

Thomas Pinckney

